Exhibit 10.2

 

 

BUILDERS FIRSTSOURCE, INC.

2014 INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AWARD CERTIFICATE

 

Non-transferable

 

GRANT TO

 

 

(“Grantee”)

 

by Builders FirstSource, Inc. (the “Company”) of

 

 

 

restricted stock units (the “Units”) convertible, on a one-for-one basis, into
shares of its common stock, par value $0.01 per share.

 

The Units are granted pursuant to and subject to the provisions of the Builders
FirstSource, Inc. 2014 Incentive Plan (the “Plan”) and this Restricted Stock
Unit Award Certificate (the “Certificate”), including without limitation the
Terms and Conditions beginning on page 2 hereof.  By accepting the Units,
Grantee shall be deemed to have agreed to the terms and conditions set forth in
this Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

 

Unless vesting is accelerated as provided in Section 1 hereof or otherwise under
the Plan, the Units shall vest (become non-forfeitable) in accordance with the
following schedule, provided that the Grantee remains in Continuous Service with
the Company on each applicable vesting date:  

 

Vesting Date

 

Percent of Units Vested

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Builders FirstSource, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

BUILDERS FIRSTSOURCE, INC.

 

By:  ___________________________

      

Grant Date:

 

 

--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1.  Vesting of Units.  The Units shall vest (become non-forfeitable) in
accordance with the vesting schedule shown on the cover page of this
Certificate.  Notwithstanding the vesting schedule, the Units shall become fully
vested and exercisable upon (i) the termination of Grantee’s Continuous Service
with the Company due to death, Disability, or retirement or (ii) a Change in
Control.

Unless vesting is accelerated as set forth herein or otherwise under the Plan,
if Grantee’s Continuous Service with the Company ceases prior to the vesting
date, Grantee shall forfeit all right, title and interest in and to the Units as
of the date of such termination and the Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.  

Notwithstanding the other provisions of this Section 1, the Committee may
accelerate the vesting of the Units granted hereunder in such other
circumstances as it may determine.

2.  Conversion to Stock.  Unless the Units are forfeited prior to the vesting
date as provided in Section 1 above, the Units will be converted to actual
shares of Stock on the vesting date.  The Company shall issue the Shares in the
name of the Grantee in either certificated or book entry form, as selected by
the Company.  Notwithstanding the foregoing, the Company shall have no
obligation to issue Shares in payment of the Units until such issuance and
payment shall comply with all relevant provisions of law and the requirements of
any Exchange upon which the Company’s Shares are then listed.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, direct the Company to
pay the Grantee the cash value of vesting shares upon vesting in lieu of the
issuance of shares.

3.  Dividend Equivalents. No adjustment to the Units will be made for any
dividend that is paid.

4.  Changes in Capital Structure.  If the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying a Unit subject to this
Certificate the number and class of shares of stock or securities into which
each outstanding share of Stock shall be so exchanged.  

5.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or its Parent or any of their subsidiaries, or be
subjected to any lien, obligation or liability of Grantee to any other party
other than the Company or its Parent or any of their subsidiaries.  Units are
not assignable or transferable by Grantee other than by will or the laws of
descent and distribution; but the Committee may permit other transfers.  

6.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units.

7.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by

2

 

--------------------------------------------------------------------------------

law to be withheld by the Company with respect to such amount.  Unless
prohibited by applicable law, as determined by the Company, the withholding
requirement will be satisfied by the Company withholding from the Units upon
settlement a number of shares of Stock having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Company establishes. The obligations of the Company under this Certificate will
be conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.

8.  Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

9.  Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate.  This Certificate shall
be governed by and construed in accordance with the Plan.

10.  Compensation Recoupment Policy. This Award is subject to any compensation
recoupment policy applicable by its terms to Grantee that the Company may adopt
from time to time to comply with any applicable law, rule or regulation of any
governmental authority or to comply with the rules and regulations of any stock
exchange upon which the Company’s securities are registered.

 

11.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to
Builders FirstSource, Inc., 2001 Bryan Street, Suite 1600, Dallas, TX 75201;
Attn: General Counsel, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will be directed to the address of
Grantee then currently on file with the Company, or at any other address given
by Grantee in a written notice to the Company.

 

12.  Entire Agreement.  This Certificate, including, without limitation, the
terms and conditions set forth herein, and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

3

 